133 F.3d 928
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Joseph R. PULLIAM, Plaintiff-Appellant,v.M. JUNO, # 1396;  P. Angel, Defendants-Appellees.

No. 96-16973.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 17, 1997.
Before:  SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
California state prisoner Joseph R. Pulliam appeals pro se the district court's Fed.R.Civ.P. 50 grant of judgment as a matter of law for defendant prison officials in Pulliam's 42 U.S.C. § 1983 action, alleging use of excessive force by prison officials and deliberate indifference to his safety.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.


3
Pulliam's sole contention on appeal is that the district court erred by denying his requests for the appointment of counsel.  This contention lacks merit.


4
We review for abuse of discretion.  See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).  Here, the district court did not abuse its discretion by denying Pulliam's requests for appointment of counsel because there were no "exceptional circumstances" that warranted the granting of these requests.1  See id.


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  Accordingly, Pulliam's request for oral argument is denied.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Because Pulliam did not specify which denial of his request for counsel he appeals from, we have reviewed each request and found that they all lack merit